Citation Nr: 1416237	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 2006 rating decision, which denied a claim for special monthly compensation (SMC) based on a need for aid and attendance or being housebound.  

2.  Entitlement to an earlier effective date, prior to March 19, 2009, for special monthly compensation based on a need for aid and attendance.

3.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently evaluated as 40 percent disabling. 

4.   Entitlement to an increased rating for peripheral neuropathy, left upper extremity, currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent disabling. 

6.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2010 and February 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

By rating decision in May 2010, the RO granted increased ratings of 40 percent and 30 percent (effective March 19, 2009) for peripheral neuropathy of the right and left upper extremities, respectively; and separate 20 percent ratings (effective March 19, 2009) for peripheral neuropathy of the right and left lower extremities.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an earlier effective date for the grant of increased ratings for peripheral neuropathy of the upper and lower extremities, have been raised by the record (in the representative's July 2012 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The February 2006 RO incorrectly applied 38 C.F.R. § 3.352(a) when it denied SMC based on a need for aid and attendance.

2.  SMC based on aid and attendance would have not been granted had 38 C.F.R. 
§ 3.352(a) been correctly applied since a need for aid and attendance was not solely due to the Veteran's service-connected disabilities.  

3.  Entitlement to SMC based on aid and attendance/housebound was denied by a February 2006 rating decision; a notice of disagreement was not received to initiate an appeal from that determination and that decision became final.

4.  On March 19, 2009, the claim to reopen the issue of entitlement to SMC was received; and VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim prior to that date.

5.  The Veteran's service-connected peripheral neuropathy, right upper extremity, is manifested by no more than moderate incomplete paralysis.  

6.  The Veteran's service-connected peripheral neuropathy, left upper extremity, is manifested by no more than moderate incomplete paralysis.  

7.  The Veteran's service-connected peripheral neuropathy, right lower extremity, is manifested by no more than moderate incomplete paralysis.

8.  The Veteran's service-connected peripheral neuropathy, left extremity, is manifested by no more than moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for revision of a February 2006 rating decision, which denied SMC on a need for aid and attendance/housebound, based on CUE have not been met. 38 U.S.C.A. §§ 1114(l), 1521(e) (West 2002); 38 C.F.R. §§ 3.105, 3.351, 3.352 (2013).

2.  The criteria for entitlement to an earlier effective date, prior to March 19, 2009, for special monthly compensation based on a need for aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2000); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013). 

3.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.124a and Code 8599-8513 (2013).

4.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.124a and Code 8599-8513 (2013).

5.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.124a and Code 8599-8520 (2013).

6.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.124a and Code 8599-8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for the SMC claim by a letter dated in April 2009.  The RO provided the appellant with notice for the remaining claims in a November 2011 statement of the case, subsequent to the initial adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
The Board also believes it significant that the Veteran has been represented by a private attorney, who is well-versed in laws and regulations pertaining to Veteran's claims.  The Board believes the Veteran, through his attorney, can be viewed as having actual knowledge of the requirements to support his claims.  It is assumed that the representative, as the Veteran's agent, included such information when providing guidance to the Veteran.  

Since the earlier effective date for the grant of SMC is a "downstream" issue of the claim for which a VCAA letter was duly sent in April 2009, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Regarding the CUE claim, VCAA is not applicable since CUE requests are not claims for benefits.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  


Duty to Assist

VA has obtained VA treatment records, reviewed the Veteran's electronic files (VBMS and Virtual VA), assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations.  At the April 2010 VA examination for SMC, the Veteran reported being in receipt of Social Security Administration (SSA) benefits due to his service-connected disabilities.  However, in December 2004, the SSA notified the RO that the Veteran's SSA folder could not be located.  Regarding additional evidence, by letter dated in July 2012, the Veteran's representative requested a twenty-five day extension to submit more evidence and argument.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


CUE

I.  Laws and Regulations

A prior decision must be reversed or amended where evidence establishes CUE.  38 C.F.R. § 3.105(a)  

In order to prevail in a claim for CUE, all three of the following prongs must be met: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Bouton v. Peake, 23 Vet. App. 70 (2008).

If an appellant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

SMC is warranted when as a result of service-connected disability a veteran is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance, the veteran is entitled to SMC.  38 U.S.C.A. § 1114(l); see 38 C.F.R. § 3.352(a) (noting that "'bedridden" actually requires that the claimant remain in bed.).  Need for aid and attendance means helplessness or being so nearly helpless as to require the aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  A veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria in § 3.352(a).  38 C.F.R. § 3.351(c).  The factual criteria for consideration under § 3.352(a) are as follows: inability to dress or undress oneself, or to keep oneself ordinarily clean and presentable; frequent need of having a prosthetic or orthopedic appliance adjusted by another person; inability to feed oneself due to loss of coordination or weakness; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance to protect the person from hazards or danger in one's daily environment. 38 C.F.R. § 3.352(a). 

A veteran is also entitled to SMC if he has a disability rated as permanent and total and (1) had additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of a disability or disabilities, is permanently housebound but does not qualify for pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e). 


II.  Factual Background

The Veteran filed a claim for SMC that was received in September 2005.  At the time, the Veteran was service-connected for degenerative joint disease of the cervical spine (30 percent from October 21, 1999), chronic low back condition with degenerative changes (20 percent from October 21, 1999), peripheral neuropathy of the right and left upper and lower extremities (separate 20 percent ratings for each upper extremity from October 21, 1999; and separate 10 percent ratings for each lower extremity from October 21, 1999), peripheral vascular disease of the right and left lower extremities (separate 20 percent ratings for each extremity from 
April 27, 2004), diabetes mellitus (20 percent from April 27, 2004), status post amputation of the right great toe associated with diabetes mellitus (10 percent from April 27, 2004) and herpes progenitalis (0 percent from June 26, 1995).  Total disability rating based on unemployability due to service-connected disabilities was granted from October 21, 1999.

A February 2005 VA examination report for his neck and low back shows he had been disabled for six years as he could not perform his usual job activities and had to do light work for the majority of his career.  The Veteran reported that his low back affected his activities of daily living in that he experienced increased pain and difficulty showering and getting on a toilet.  His wife had to wash and dress his backside, and put on his socks and shoes.  The Veteran reported not being able to engage in any recreational activities physically.    

An April 2005 VA neurology note showed diminished pinprick to the mid-forearm and mid-calf bilaterally.  Strength testing was roughly 4/5 in the upper and lower extremities.  

A July 2005 VA treatment record shows normal upper extremity muscle strength and tone; no pathological reflexes into the knees and elbows; and normal sensation by touch of the upper extremities.  Regarding his psychological state, he was oriented in all three spheres; recent and remote memory was intact; and mood and affect were normal. 

In support of his claim, the Veteran had submitted a September 2005 private medical statement from Dr. J. B. D. who stated that the Veteran was unable to walk unaided as he used a cane for short distances and wheelchair for longer distances.  As for bathing and tending to other hygiene needs, he reported that the Veteran needed assistance as he was unable to wash his back and feet due to severe cervical disc disease.  He observed that the Veteran was able to sit up and added that it was for short periods only as he experienced lower back pain after prolonged periods. The Veteran was able to travel with the aid of a wheelchair and someone pushing him around.  He reportedly was unable to leave home without assistance.  Dr. J. B. D. further noted that that Veteran was able to feed himself, that the Veteran was not confined to bed, was not blind, and did not require nursing home care.  When asked for pertinent facts that would support the claimant's need for aid and attendance, 
Dr. J. B. D. listed cervical spinal stenosis with radiculopathy, lumbosacral degenerative disc disease and oxygen dependent COPD.  

A December 2005 VA examination shows that the Veteran was well-groomed for his appointment.  It was noted that he needed help dressing (buttoning shirts) and bathing.  He was in a wheelchair most of the day and used a cane for short distances.  When the examiner was asked to set forth all pathology which affects the Veteran's ability to perform self-care, ambulate, travel beyond the premises of the home, the examiner responded: "patient has intermittent dizziness-has hypertension and diabetes which can lead to low or high blood sugars + low or high blood pressure."  The examiner noted limited mobility of the lower back and neck.  The Veteran left the house only for doctor's appointments.  The examiner checked a box to indicate that the Veteran required daily personal health care services.  The diagnoses listed were (1) cervical spine disease S/P fusion; (2) DJD lumbar spine; (3) sleep apnea; (4) hypertension; (5) diabetes; (6) COPD; (7) hyperlipidemia; and (8) carpal tunnel syndrome.  

By rating decision in February 2006, the RO denied the claim and acknowledged the Veteran's report of needing help dressing, bathing and buttoning clothes.  It was further acknowledged that the Veteran used a cane and wheelchair, and had low mobility of the lower back and neck.  It was additionally noted that treatment reports noted normal muscle strength and tone of the upper extremities, oxygen therapy for COPD and CPAP for sleep apnea.  The RO then noted the laws and regulations regarding aid and attendance and housebound benefits.  The RO concluded the decision noting that the Veteran did not have a service-connected disability rated at 100 percent.  

III.  Analysis

Based on the evidence and application of the three-pronged test to determine whether CUE was present, the Board finds that the February 2006 rating decision was not the product of CUE. 

Regarding the first prong, there were no indications that the correct facts were not before the adjudicator.  The RO listed the following evidence it considered: January 2006 VA examination and VA treatment reports dated from December 2005 to January 2006.  The RO acknowledged evidence showing the Veteran's need of help when dressing, bathing and buttoning clothes; use of a cane and wheelchair; and low mobility of the back and neck.  The RO further acknowledged normal strength and tone in the upper extremities.  The RO also noted the non-service-connected disabilities that were noted on treatment reports.          

However, in a July 2012 statement, the representative alleged that 38 C.F.R. § 3.352(a) was incorrectly applied.  She noted that the RO "applied the regulations incorrectly and denied special monthly compensation based upon aid and attendance because" the Veteran "did not have a 'single service-connected disability rated as total.'"  She noted that for aid and attendance, the law does not require that the Veteran have a service-connected disability rated at 100 percent.  She asserts that had 38 C.F.R. § 3.352(a) been applied correctly, the Veteran would have been granted SMC "due to the favorable medical evidence in the record" at the time of the February 2006 rating decision.  

It appears that the statutory/regulatory provisions extant at the time were in fact incorrectly applied.  A review of the February 2006 rating decision shows that the RO noted that the "service-connected Aid and Attendance and housebound benefit is payable to a veteran who has a single, service-connected disability rated as total....  The evidence shows you do not have a service connected disability rated at 100 percent.  Therefore, entitlement to special monthly compensation is not warranted in this case because the criteria regarding aid and attendance/housebound have not been met."  (Emphasis added).  

While the RO not only provided a separate paragraph regarding the laws addressing housebound benefits, but also provided a separate paragraph for aid attendance, the Board acknowledges that no analysis was made applying the laws regarding Aid and Attendance and the facts of the case at the time.  Instead, it appears that the Aid and Attendance analysis was made pursuant to 38 U.S.C.A. § 1521(e) and not 38 C.F.R. § 3.352(a). 

Nevertheless, the second prong to establish CUE requires discussion of whether the evidence before the RO in February 2006 establishes manifestly that the correction of the RO's error would change the outcome.  Based on the evidence of record, the Board finds that SMC based on aid and attendance would have not necessarily have been awarded had 38 C.F.R. § 3.352(a) been correctly applied.  Significantly, Dr. J. B. D. listed not only listed service-connected disabilities but also noted a non-service connected disability (i.e. oxygen dependent COPD) to support the claimant's need for aid and attendance.  Additionally, the December 2005 VA examination for SMC shows that when the examiner was asked to set forth all other pathology which affects the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home, the examiner noted intermittent dizziness, and noted that the Veteran's hypertension and diabetes can affect blood sugar levels and blood pressure.  The VA examiner also listed nonservice-connected disabilities including sleep apnea, hypertension, COPD, hyperlipidemia and carpal tunnel syndrome.  Thus, the opinions that the Veteran required aid and attendance were not based solely on service-connected disabilities and thus it is not shown that the decision would have manifestly been different based on the error by the RO.  

In a July 2012 statement, the Veteran's representative disagreed with the RO's finding that the Veteran's need for aid and attendance is due to service-connected and non-service connected disabilities; and noted that it "is an unsubstantiated medical opinion."  She asserted that the doctor considered the oxygen-dependent COPD as a secondary pertinent factor which would show the Veteran's need for aid and attendance and that the doctor did not attribute any of the Veteran's "specifically described limitation to a non-service connected disability."  However, a review of Dr. J. B. D.'s report shows that he was specifically asked, "In your opinion, are there other pertinent facts which would show the claimant's need for aid and attendance?"  To which he responded: "(1) Severe Cervical Spinal Stenosis with radiculopathy; lumbosacral disease, (2) oxygen dependent COPD." (Emphasis added).  Furthermore, the December 2005 VA examiner's opinion also supports a finding that the need for aid and attendance is partially due to non-service connected disabilities such as hypertension and COPD.  Moreover, while the Veteran and representative are competent to report symptomatology, they are not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran's need for aid and attendance/housebound status could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.  Overall, the outcome would not have manifestly changed if the error had not been made for reasons set forth above.  

The representative further asserted that the February 2005 VA examination was not considered at the time of the February 2006 rating decision.  It appears to the Board that the RO did not specifically considered this piece of evidence.  Nevertheless, the Board finds that the Veteran has not been prejudiced as a result.  That examination was not conducted for the purpose of assessing the need for aid and attendance, but was instead for the purpose of obtaining an opinion regarding a claim for secondary service-connection for a cervical spine disorder.  The February 2005 examiner did not offer an opinion regarding the need for aid and attendance.  Again, the Board notes that SMC would not be warranted as the Veteran's need for aid and attendance/housebound was not strictly due to his service-connected disabilities.  

Thus, based on the record and law that existed at the time of the February 2006 rating decision, there is no showing that the RO committed CUE.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied. 


Earlier Effective Date

The Veteran and his representative assert an earlier effective date prior to March 19, 2009 for the award of entitlement to SMC based on aid and attendance.  However, as will be seen below, an earlier effective date is not warranted.   

For reopened claims, the effective date will be the date of the new claim (the application to reopen) or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  The essential elements for any claim are: (1) An intent to apply for benefits; (2) An identification of the benefits sought; and (3) A communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  A formal claim is a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  An informal claim is any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend a claimant who is not sui juris.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Id.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013).  If an increase in disability precedes the claim by more than a year, the effective date is the date the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  See Harper v. Brown, 10 Vet App 125, 126   (1997).

Entitlement to SMC based on aid and attendance/housebound was originally denied by a February 2006 rating decision.  In February 2006, the Veteran was notified of the decision.  Written correspondence from the Veteran and his representative subsequent to the decision specifically discussed his increased rating claim for low back strain.  There was no mention of the SMC claim at the time.  Overall, the aforementioned statements did not express a desire for appellate review of the February 2006 rating decision.  Since a notice of disagreement was not received to initiate an appeal from the February 2006 decision, that decision became final.  The next communication regarding SMC was received on March 19, 2009 when the Veteran's representative submitted a claim to reopen the issue of entitlement to SMC.  The Veteran was afforded a VA examination in April 2010.  By rating decision in May 2010, the RO granted SMC based on aid and attendance, from March 19, 2009.  

In this case, Veteran was awarded an effective date of March 19, 2009-the date of receipt of claim to reopen.  The Board is unable to find any communication or evidence prior to that date that would warrant an earlier effective date under applicable regulations.  The Board also notes that there was no evidence of an ascertainable increase in the disability during the year preceding the claim so as to warrant an earlier effective date under 38 C.F.R. § 3.400(o) which pertains to increases in disability compensation.  Although there are treatment records from during that one year period, they do not indicate an onset of an increase during that year as opposed to earlier.  Thus, the appeal must be denied.   


Increased Ratings

I.  Laws and Regulations

The present appeal also involves the Veteran's claim that the severity of his service-connected peripheral neuropathy of the upper and lower extremities warrants higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected peripheral neuropathy of the upper extremities has been rated by the RO under the provisions of Diagnostic Code 8599-8513; and the Veteran's service-connected peripheral neuropathy of the lower extremities has been rated by the RO under the provisions of Diagnostic Code 8599-8520.  
  
Diagnostic Code 8599 indicates that peripheral neuropathy of the upper and lower extremities are rated by analogy under closely related injuries (Diagnostic Code 8513-paralysis of all radicular groups; and Diagnostic Code 8520-paralysis of the sciatic nerve, respectively) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 8513, two separate ratings are designated for the dominant and non-dominant sides.  For the dominant side, a 40 percent rating is warranted for moderate incomplete paralysis of all radicular groups.  A 70 percent rating is warranted for severe incomplete paralysis of all radicular groups.  A maximum rating of 90 percent is warranted for complete paralysis of all radicular groups.  For the non-dominant side, a 30 percent rating is warranted for moderate incomplete paralysis of all radicular groups.  A 60 percent rating is warranted for severe incomplete paralysis of all radicular groups.  A maximum rating of 80 percent is warranted for complete paralysis of all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513.
    
Under Diagnostic Code 8520, a rating of 20 is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

II.  Factual Background

A May 2008 VA neurology note shows follow-up treatment that included peripheral neuropathy.  It was noted that most of the Veteran's mobility was through a wheelchair.  He had difficulty using the walker because of severe neck, lower back pain, hand pain and foot pain.  Upon physical examination, it was noted that he had numbness over the left lateral thigh, absent reflexes lower extremities and marked pain on movement of the hands and legs.  It was additionally noted that his strength was unimpaired.

A May 2009 VA treatment record for SMC shows that the Veteran's left leg gave out at times causing him to fall often.  He further reported numbness and pain in his hands, limited range of motion in his arms, and numbness in his leg (especially in the left leg).  He was able to walk around some in his house holding on to furniture.  The Veteran used a cane for short distances and relied on a wheelchair for greater distances.

An August 2009 VA neurology note shows numbness in the left lateral thigh; absent reflexes in the lower extremity; and unimpaired strength.

On VA neurology examination in April 2010, the Veteran reported numbness and weakness in the left leg.  He further described pain radiating down to his entire body-fingers, toes, left leg, etc.  He reported numbness (which was worse on the right upper extremity compared to the left upper extremity) and right upper extremity weakness.  Upon neurologic examination, the examiner observed that the Veteran was able to transfer from the wheelchair to the examining table with the assistance of his wife.  The Veteran's deep tendon reflexes (DTR) measured 1+ on the biceps and bilateral knees.  DTR measured 0 in both ankles.  The examiner noted that strength was almost impossible to be sure because of pain that limited movement.  Sensory examination revealed decreased sensation to primary modalities in both feet.  

On VA examination in April 2010 for SMC, the examiner noted that pulses were 1+ in the upper and lower extremities.  He further noted functional restriction of the lower extremities with limitation of motion, lack of coordination and an antalgic gait with difficulty in balance and propulsion.

May 2009 to March 2012 VA treatment reports show no upper joint subluxation or laxity; normal upper strength and tone in the upper extremity; no pathologic reflexes in the knee and elbow; and normal sensation by touch of the upper extremity.

A January 2011 VA treatment report shows numbness in the left lateral thigh. Absent reflex in the lower extremity and normal strength.
III.  Analysis

The claims for evaluation in excess of 40 percent for peripheral neuropathy, right upper extremity; 30 percent for peripheral neuropathy, left upper extremity; 20 percent for peripheral neuropathy, left lower extremity; and 20 percent for right lower extremity are not warranted.

Peripheral neuropathy of the upper extremities did not exhibit severe incomplete paralysis to warrant 70 percent and 60 percent ratings for the dominant and non-dominant sides, respectively, pursuant to Diagnostic Code 8513.  While the Veteran complained of numbness (especially in the right upper extremity) and weakness, physical examination showed normal sensation and consistently showed normal tone and upper strength.  The Veteran was able to feel pain.

Peripheral neuropathy of the lower extremity bilaterally was not moderately severe to warrant a 40 percent rating under Diagnostic Code 8520.  The Board acknowledges the finding of absent lower reflexes.  While the Veteran reported numbness (especially in the left leg) and lacked coordination and difficulty with balance and propulsion, he was able to move around using a cane (even if only for a short distance).  He was able to walk around his house with the help of furniture propping him up.  Overall, while there was limited motion, there was evidence of some motion in his lower extremities.  Additionally, the Veteran was able to feel pain as he had made complaints about it.  Upon physical examination, unimpaired strength in the lower extremities was noted.

In July 2012, the representative noted that a March 16, 2010 deferred rating decision requested that the neurology examiner note loss of use of the upper and lower extremities, which the representative noted were not addressed in the April 2010 VA examinations.  However, it appears that the mention of a March 16, 2010 deferred rating decision is an error (as no such deferred rating decision is of record) and that she may have been referring to a May 2009 SMC examination (printed on March 16, 2010) that provided questions for the examiner to answer.  Nevertheless, though the examination did not address loss of use, it does not appear that the Veteran has been prejudiced as a result since the medical evidence does not show, and the Veteran does not suggest, any symptoms or manifestations of loss of use of any extremities.

Overall, the preponderance of the evidence is against the claims for evaluation in excess of 40 percent for peripheral neuropathy, right upper extremity; 30 percent for peripheral neuropathy, left upper extremity; 20 percent for peripheral neuropathy, left lower extremity; and 20 percent for peripheral neuropathy of the right lower extremity.  Should the disabilities increase in severity in the future, the Veteran may always file new claims for increased ratings.  

IV.  Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran (i.e. numbness, giving out, pain, etc.) fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Diagnostic Codes 8513 and 8520 provide ratings based on the overall severity of the disorder.  Essentially all impairment due to the neurological dysfunction is taken into consideration when assigning such ratings.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  The Board also notes that the Veteran has already been awarded a total disability rating based on unemployability effective from October 21, 1999; therefore, no discussion of unemployability is required.  


ORDER

A finding of CUE in a February 2006 rating decision (which denied SMC on aid and attendance/housebound) is denied.

Entitlement to an earlier effective date, prior to March 19, 2009, for SMC based on aid and attendance, is denied.

Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy, left upper extremity, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


